Citation Nr: 0010498	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-16 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

What evaluation is warranted for bilateral flat feet (pes 
planus), from March 10, 1997.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to September 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

Initially, the issues on appeal in this claim stemmed from an 
April 1998 rating decision which denied entitlement to 
service connection for bilateral hearing loss and granted 
service connection for bilateral flat feet, evaluated as 10 
percent disabling.  The veteran disagreed in August 1998, and 
a Statement of the Case was issued in August 1998.  A 
substantive appeal was filed in October 1998.  In April 1999, 
the RO granted service connection for hearing loss and 
assigned a noncompensable evaluation, and also increased the 
veteran's evaluation for his bilateral flat feet to 30 
percent disabling.  The veteran did not disagree with the 
noncompensable evaluation assigned for the hearing loss or 
with the 30 percent assigned for bilateral flat feet.  
Service connection for tinnitus was granted in May 1999, 
rated as noncompensable, and service connection for 
hammertoes was denied in May 1999.  Tinnitus was found to be 
10 percent disabling in August 1999.  In November 1999, the 
RO increased the veteran's evaluation for hearing loss to 10 
percent disabling, after the veteran informed the RO that his 
hearing loss had increased in severity.  The 10 percent 
evaluation for tinnitus was continued.  The veteran has not 
disagreed with that determination.  

As the evaluation assigned to the service-connected bilateral 
flat feet is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim with 
respect to this issue remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  As this appeal involves 
disagreement with an original claim, the Board has framed the 
issue as shown on the title page.  See Fenderson v. West, 12 
Vet. App. 119 (1999).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's bilateral flat feet disability is 
manifested by complaints of severe pain on prolonged 
standing, requiring him to buy more expensive shoes, with 
calluses on the lateral aspect of the left foot at the 
metatarsophalangeal joint on the right and left feet and soft 
calluses on the underside of the foot at the 
metatarsophalangeal joint of the second, third and fourth 
toes on the left and the second, third and fourth toes on the 
right.   


CONCLUSION OF LAW

The schedular criteria for an increased disability 
evaluation, in excess of 30 percent, for bilateral flat feet 
have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed, as reflected 
by the evidence discussed below. Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In this case, in an April 1998 rating decision, the veteran 
was awarded service connection for bilateral flat feet and he 
was assigned a 10 percent disability evaluation under 
Diagnostic Code 5281-5276, effective from March 10, 1997.   
He is currently rated as 30 percent disabled due to bilateral 
flat feet under Diagnostic Code 5276, as effective March 10, 
1997.  

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Furthermore, if two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Moreover, with respect to a disability of the musculoskeletal 
system, the Board notes that such disability is the inability 
to perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, as well as that 
weakness is as important as limitation of motion; a part 
which becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system, for example, may be expected to show evidence of 
disuse through atrophy. See 38 C.F.R. § 4.40.  Furthermore, 
the provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is less, more or weakened movement, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Thus, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain or 
weakness is demonstrated, and pain or weakness on use is not 
contemplated in the relevant rating criteria. See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

As to the applicable law, under Diagnostic Code 5276, a 30 
percent disability evaluation is warranted for a severe, 
acquired flatfoot disability with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1999).  A 50 percent disability 
evaluation is awarded for a pronounced, acquired flatfoot 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances. Id.

The veteran was examined by VA in March 1998.  The examiner 
indicated that the claims file had been reviewed.  The 
veteran reported having pain in his feet after serving in the 
Marines.  He stated that he then began to have constant pain.  
The examiner noted that a review of the service records 
revealed documentation of treatment with taping, heel 
inserts, arch supports and orthodontics.  The veteran 
reported that his current limitations included severe pain 
with prolonged standing.  It was noted that this was not a 
significant issue for him currently since his current 
position did not require him to stand for long periods of 
time.  He reported that he had to buy more expensive shoes so 
as to have good ankle and arch support.  He reported having 
pain after walking one-half mile.  It was stated that the 
veteran did not use any crutches, braces, canes or corrective 
shoes.  It was noted that he had had no surgery and that he 
did not use inserts.  On examination, it was noted that there 
was pes planus with full weight bearing.  There was hallux 
valgus of 42 degrees on the left and 32 degrees on the right.  
There were calluses on the lateral aspect of the left foot at 
the metatarsophalangeal joint on the right and left feet and 
soft calluses on the underside of the foot at the 
metatarsophalangeal joint of the second, third and fourth 
toes on the left and the second, third and fourth toes on the 
right.  Hammer toes of both feet were noted.  There is full 
weight bearing status.  X-rays of the feet showed moderate 
hallux valgus of the left and mild hallux valgus of the 
right.  Joint spaces were well maintained.  The diagnoses 
were: hallux valgus, moderate of the left foot, mild on the 
right foot; and hammer toes.  

The veteran testified at a personal hearing at the RO in 
October 1998.  He stated that he had spasms and swelling of 
his feet.  He stated that he had callosities on every toe.  
He indicated that he wore homemade arch supports.  The 
veteran testified that he had constant pain.  He reported 
that he had been employed by the state of Kentucky for six 
years.  A complete transcript is of record. 

After a review of the evidence of record, including the 
veteran's statements at his hearing, the Board finds that 
there is evidence of pain in both feet.   He also has 
evidence of calluses on both feet.  It is noted that the 
veteran claims symptoms of spasms.  However, the objective 
evidence of record does not show the veteran has extreme 
tenderness of the plantar surfaces, has marked inward 
displacement, and has severe spasms of the tendon achillis on 
manipulation.  

As such, the veteran does not meet the criteria described 
above for an increased disability evaluation, in excess of 30 
percent, under Diagnostic Code 5276. As the veteran's 
disability more nearly approximates a disability 
characterized by severe, acquired flatfoot disability with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities, the Board 
finds that the current award of a 30 percent disability 
evaluation under DC 5276 is appropriate for the veteran's 
bilateral flat feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5276 (1999).

Additionally, in considering 38 C.F.R. §§ 4.40 and 4.45, 
which inquires about factors such as functional loss due to 
pain or weakness, excess fatigability, incoordination, pain 
on movement, and instability, see also DeLuca v. Brown, 8 
Vet. App. 202, 204- 07 (1995), the Board finds that the 
veteran's current award of a 30 percent disability evaluation 
provides for the veteran's painful motion and/or weakened 
movement.  Thus, as the evidence does not show the veteran 
suffers from additional functional loss due to pain or 
weakness, a disability evaluation in excess 

of 30 percent is not warranted under 38 C.F.R. § 4.40, 4.45, 
4.59, and DeLuca v Brown, 8 Vet. App. 202 (1995).  It is 
noted that he can walk one-half mile without pain and he uses 
no ambulation aides.  The Board is of the opinion that the 
current 30 percent evaluation adequately compensates the 
veteran for any functional loss he currently experiences.  

The Board has considered other potentially applicable 
Diagnostic Codes in this case; however the current Code is 
the only one under which the veteran would qualify for 
consideration of an evaluation beyond 30 percent.  Potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (1999) have been considered as required 
by the holding of The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the veteran testified 
during his appeal hearing that he has been employed for six 
years.  He stated that some special accommodations had to 
been made for him, where he could take a seat if necessary, 
so that he was not required to stand on his feet for long 
periods of time.  However, upon examination of the evidence 
of record, the Board finds that the veteran has not shown 
that his disability has caused marked interference with 
employment, the need for frequent periods of hospitalization, 
or otherwise has rendered impracticable the application of 
the regular schedular standards.  Specifically, the evidence 
shows that while the veteran's disability may have impacted 
on his current employment; there is no evidence that his 
disability has caused him to miss work excessively or on a 
regular basis, or that his disability has caused him a loss 
of earning capacity.  Thus, in the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 6- 
96.



ORDER

An evaluation in excess of 30 percent from March 190, 1997 
for bilateral flat feet is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 6 -


- 7 -


